Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00189-CV

                                      B&E TRUCKING, LLC,
                                           Appellants

                                                   v.

                                         Jackline ROLLINS,
                                               Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-16578
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 8, 2021

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due to be filed by July 26, 2021. Neither the brief nor a

motion for extension of time was filed. By order dated August 20, 2021, appellant was ordered to

file its brief and to show cause in writing by August 27, 2021, why this appeal should not be

dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). Appellant did not respond to this

court’s order, and, to date, appellant has not filed a brief. Because appellant failed to timely file a

brief in this appeal, this appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a),

42.3(b).

                                                    PER CURIAM